Order entered February 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-00545-CV

                        HERCULES INCORPARATED, Appellant

                                            V.

MARTH ANN GENSLER, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
    OF THE ESTATE OF JOHN EDWARD GENSLER, DECEASED, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-08454-D

                                        ORDER
       The Court has before it appellee’s February 11, 2013 second unopposed motion for

extension of time to file brief. The Court GRANTS the motion and ORDERS appellee to file

her brief by March 21, 2013. No further extensions shall be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE